DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 1/28/2022. Claims 1 & 4-14 are pending in this application. Claims 2, 3 & 15-20 are canceled. Claims 9-14 are withdrawn.
Claims 1 & 4-8 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

3.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0219105) in view of Shieh et al. (US 2014/0138673). 
	Re claim 1, Wang teaches, Figs. 1-6, [0027-0030], a manufacturing method of an array substrate, comprising: providing a base substrate; 
-forming a semiconductor layer (101) on the base substrate (100); 
-depositing an etch stop layer material (102) on the semiconductor layer; 
-forming an etch stop layer (2) by subjecting the etch stop layer material to a dry etching process; and 
-after the forming the etch stop layer, forming an active layer (1) by subjecting the semiconductor layer to a wet etching process, wherein the active layer (1) comprises a first region (center) and a second region (left & right regions) surrounding the first region, and an orthographic projection of the etch stop layer (2) on the base substrate (100) completely coincides with an orthographic projection of the first region of the active layer (1) on the base substrate (100), 
wherein the forming the etching stop layer (2) comprises:
forming a mask pattern (200) on the etch stop layer material (102); and 
etching etch stop layer material (102) uncovered by the mask pattern (200) and located on the second region of the active layer (1) with the mask pattern (200) as a mask so as to form the etch layer (2), wherein the etch stop layer (2) is located on the first region of the active layer, the forming the active layer comprises: 
etching the semiconductor layer (101) with the mask pattern (200) as the mask.

    PNG
    media_image1.png
    195
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    500
    media_image2.png
    Greyscale


	Wang teaches wet etching & dry etching methods, but does not explicitly teach forming the etching stop layer by a wet etching process and forming the active layer by dry etching process. 
 	Shieh teaches forming the etching stop layer by a wet etching process and forming the active layer by dry etching process [0045]. 
	As taught by Shieh, one of ordinary skill in the art would utilize the above teaching to obtain wet etching process for forming the etch stop layer and dry etching process for forming the active layer, because one of ordinary skill in the art would easily recognize each of etch stop layer and active layer can be formed by using standard & simple wet/dry etches. 

Re claim 5, Wang teaches forming a source electrode and a drain electrode (3, 4) on the etch stop layer (2), wherein, each of the source electrode and the drain electrode (3, 4) is in contact with a portion of the second region of the active layer (1) (Fig. 1). 
4.	Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Shieh as applied to claim 1, and further in view of Han et al. (US 2013/0075731).
	The teachings of Wang/Shieh have been discussed above. 
	Re claim 4, in combination cited above, Shieh teaches a thickness of the etch stop layer is at least 500nm thick and is etched/patterned [0044], but does not explicitly teach along a direction parallel with the base substrate, a minimum distance between an edge of the etch stop layer and an edge of the active layer is in a range of 0.5-1.5 um.
	Han teaches “a side surface of the etch stop layer 150 are etched 0.05 um to 0.15 um” [0036]. 
	As taught by Han, one of ordinary skill in the art would utilize the above teaching to obtain a minimum distance between an edge of the etch stop layer and an edge of the active layer is in a range of 0.5-1.5 um, because distance between edge to edge of layers is known known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited distance through routine experimentation to achieve desired characteristics of the formed device.

Re claim 6, Wang/Shieh/Han does not explicitly teach an etching liquid used in the wet etching process has an etch selectivity ratio of the etch stop layer material to the semiconductor layer which is greater than 1000:1. 
	Wang/Shieh teaching wet etch process, and Han teaches etching liquid [0011], the etching solution has larger etching selectivity to the etch stop layer to the gate insulating layer [0037], and materials of the etching layer (150) and semiconductor layer (140) [0032-0033] (similar to materials used in the claimed invention). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wang/Shieh/Han to obtain an etching liquid having an etch selectivity ratio as claimed, because it aids in providing faster etch without damaging to under layers. 
Re claim 7, in combination cited above, Han teaches a material of the etching stop layer comprises at least one selected from the group consisting of an oxide of silicon, a nitride of silicon, and a combination thereof [0033]. 
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Shieh as applied to claim 1 above, and further in view of Jang (US 2014/0021499). 
	The teachings of Wang/Shieh have been discussed above. 
Re claim 8, Wang/Shieh does not teach the semiconductor layer is a poly-silicon layer, and the forming the semiconductor layer on the base substrate comprises: depositing an amorphous silicon layer on the base substrate, and crystallizing, by a laser annealing process, the amorphous silicon layer to form the poly-silicon layer. 
Jang teaches “When the semiconductor layer 121 is formed of polysilicon, amorphous silicon is formed and crystallized into polysilicon. In order to crystallize amorphous silicon, rapid thermal annealing (RTA), solid phase crystallization (SPC), excimer laser annealing (ELA)…” [0041]. 
As taught by Jang, one of ordinary skill in the art would utilize the above teaching to deposit an amorphous silicon layer and crystallize by a laser annealing process to form polysilicon layer as claimed, because it is recognized as a known process in the art to cover an amorphous to polysilicon in order to improve device performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jang in combination Wang/Shieh due to above reason. 
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/2/22